DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 6-24, in the reply filed on 03/29/21 is acknowledged.
Claim 25 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/29/21.
Applicant’s election without traverse of species (i), wherein the method is one of injection of the composition downhole, is acknowledged.  
Claim 24 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/29/21.
Information Disclosure Statement
The Examiner acknowledges the NPL referenced by Applicant in [0010], [0054] and [0055] of the specification as filed.  The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered
The abstract of the disclosure is objected to because it begins with the phrase “Disclosed is,” i.e., a phrase that can be implied.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 6 recites within the preamble, “A method of inhibiting the formation of naphthenic deposits,” but the remainder of the claim solely requires the addition of a monocarboxylic acid composition to a fluid comprising crude oil to form an inhibited fluid, without a further recitation pertaining to naphthene/naphthenic formation of naphthenic deposits” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Applicant may consider the addition of an active method step that directly links the context of the inhibition of the formation of naphthenic deposits of the preamble to the body of the claim, for example, by requiring a presence of such within the crude oil and/or any particular inhibited fluid properties necessary for such naphthenic deposit inhibition.
Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-8, 10-13 and 20-23 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zha et al. (US 2017/0145222) as evidenced by Eaton et al. (US 2003/0201207).
With respect to independent claim 6, Zha et al. discloses a method of inhibiting the formation of naphthenic deposits, comprising adding a monocarboxylic acid composition to a 8-C12 monocarboxylic acid ([0131], wherein VERSATIC Acid 10 is disclosed; the Examiner notes such is disclosed as an exemplary branched monocarboxylic acid for use in the instant application).  
The Examiner notes Zha et al. discloses contact of subterranean formation crude oil with the monocarboxylic acid composition, wherein such allows for corrosion and scale inhibition in oil and gas production, shale inhibition and gas hydrate inhibition ([0039]; [0046]-[0049]), thus providing for an inhibited fluid as claimed.  
With regard to Applicant’s preamble of “A method of inhibiting naphthenic deposits,” the Examiner notes the 112 rejection made with respect thereto as set forth above.  For compact prosecution purposes, the following explanation is provided to facilitate any future amendments made with respect thereto.  
Zha et al. additionally suggests the crude oil treated includes heavy oil that includes bitumen, along with organic and inorganic fouling components known thereto ([0006]; [0037]).  Although silent to such as including naphthalene, and, thus, providing for naphthalene inhibition, Eaton et al. discloses wherein naphthenic acids are found in varying amounts in almost all crude oil ([0071]).  As such, since the composition of Zha et al. is disclosed to treat organic and/or inorganic fouling components present in crude oil, and, as disclosed by Eaton et al., naphthalene is in almost all instances present as one such component in crude oil, the monocarboxylic acid of Zha et al. would be expected to act in the same manner as claimed, i.e., inhibit the formation of naphthenic deposits.  If there is any difference between the inhibition of Zha et al. and that of the instant claims, the difference would have been minor and obvious insofar as because “Products In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).
With respect to depending 7, Zha et al. discloses wherein the monocarboxylic acid is a saturated monocarboxylic acid ([0131], see evidence in Conclusion below of VERSATIC Acid 10 as a known saturated carboxylic acid).
With respect to depending claim 8, Zha et al. discloses wherein the monocarboxylic acid is a branched C8 or C12 monocarboxylic acid ([0131], wherein neo-hexanoic acid is disclosed).
With respect to depending claims 10-12, Zha et al. discloses wherein the monocarboxylic acid comprises a blend of carboxylic acids as claimed ([0130]-[0131]; the Examiner notes, Zha et al. discloses VERSATIC Acid 10 which is disclosed by Applicant in [0021] of the specification as filed as a blend/neodecanoic acid).
With respect to depending claim 13, Zha et al. discloses injecting the composition into the process fluid for injection downhole ([0040]; [0049]); the reference additionally suggests wherein in alternative embodiments the composition may be used alone, wherein such processes can include pumping ([0045]).  Although silent to injection of the composition “neat” into the formation so as to contact the crude oil, since Zha et al. suggests the use of the composition on its own in an alternative embodiment, wherein such includes pumping thereof, as well as wherein the composition is functional at high temperatures encountered downhole, as well as wherein the 
With respect to depending claims 14-16, Zha et al. fails to explicitly provide for the pH of the inhibited fluid to which the monocarboxylic acid has been added; the reference, however, does suggest the addition of the same monocarboxylic acid as instantly disclosed and claimed by Applicant, i.e., VERSATIC Acid 10 ([0130]-[0131]), and, further, suggests a concentration thereof that overlaps the range instantly claimed and disclosed by Applicant ([0040]; [0050]).  The reference additionally provides for the addition of such a monocarboxylic acid to crude oil as it is being produced by the formation as part of an SAGD process.  As such, it is the position of the Office that the pH of the inhibited fluid resulting therefrom would have a pH that overlaps the ranges as instantly claimed since it has been held “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  If there is any difference between the pH of the inhibited fluid of Zha et al. and that of the instant claims, the difference would have been minor and obvious as one having ordinary skill in the art would recognize the optimal pH to try when producing the inhibited fluid in order to maintain the fluid in the inhibited state.  Additionally, it is the position of the Office that the instant specification fails to explicitly establish the claimed pH range, which covers pH values ranging from 3 to 10, i.e., accounting for half of the pH scale of 0-14, as critical and it is unclear if any unexpected results 
With respect to depending claims 20 and 21, Zha et al. discloses a concentration as claimed ([0050]).
With respect to depending claim 22, Zha et al. discloses injecting the monocarboxylic acid composition downhole ([0040], wherein the composition is injected downhole).
With respect to depending claim 23, Zha et al. discloses wherein the fluid is a production fluid ([0049], wherein the composition is injected so as to contact the oil/gas production fluid), from a subterranean or subsea well ([0043]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zha et al. as evidenced by Eaton et al. as applied to claim 8 above, and further in view of Mukerjee et al. (US 2018/0066174).
Zha et al. provides for the method as set forth above wherein the monocarboxylic acid is a saturated monocarboxylic acid, an example of which includes VERSATIC acid ([0131]).  The reference, however, fails to disclose the monocarboxylic acid as 2-ethylhexanoic acid as claimed.  Mukerjee et al. suggests monocarboxylic acids suitable for use in downhole treatment methods, wherein VERSATIC acid is taught as one option, along with an alternative of 2-ethylhexanoic acid ([0034]).  It is the position of the Office that such suggests the known functional equivalence of VERSATIC acid and 2-ethylhexanoic acid, and, as such, it would have been obvious to one having ordinary skill in the art to try a mono-carboxylic acid, such as 2-ethylhexanoic acid, in the method of Zha et al. in place of the VERSATIC acid disclosed therein since such are known as alternatives in the art, as suggested by Mukerjee et al..
Claims 14-16 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Zha et al. as evidenced by Eaton et al. as applied to claim 6 above, and further in view of Ostojic et al. (Mitigation of Napthenate Related Production Upsets in High Tan Crude Oil).
With respect to depending claims 14-16, Zha et al. fails to explicitly provide for the pH of the inhibited fluid to which the monocarboxylic acid has been added; as noted above, the reference does suggest the addition of the same monocarboxylic acid as instantly disclosed and claimed by Applicant, i.e., VERSATIC Acid 10 ([0130]-[0131]), and, further, suggests a concentration thereof that overlaps the range instantly claimed and disclosed by Applicant ([0040];[0050]).  Although silent to the resulting pH of the inhibited fluid, Ostojic et al. suggests mitigation of naphthenate in produced crude oils wherein it is suggested control of the pH of such produced fluids with an inhibitor to provide for a pH in the range of 5.8 to 6.2 is suggested for controlling naphthenate upsets therein (p. 9).  As such, when adding the inhibitor of Zha et al. to the crude oil, it would have been obvious to one having ordinary skill in the art to determine an optimal pH therein in order to effectively control naphthenates from forming in the produced oil that would lead to upsets in the production process.  One of ordinary skill would recognize such an optimal value given the suggestions of the references above since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zha et al. as evidenced by Eaton et al. as applied to claim 6 above, and further in view of Bretherton et al. (Impact of Acetic Acid on Weld Corrosion) and Ostojic et al..

Bretherton et al. suggests wherein naphthenic deposits from as a result of a rise in solution pH of produced crude oil, and, as such, a carboxylic acid is added thereto for the purpose of maintaining a low pH to prevent solids precipitation (abstract); acidification of produced fluids is suggested to prevent naphthenate formation (p. 2). In an example, it is shown that a produced crude has a pH of 5.8 initially (p. 3, Water Chemistry).  The reference further suggests addition of the carboxylic acid, acetic acid, in an amount that reduces solution pH, wherein corrosion rates are reduced for inhibited fluids (p. 6).  As such, with respect to the first pH, it would have been obvious to one having ordinary skill in the art, given the suggestions of Bretherton et al., to provide for wherein the first pH is within the range as claimed, since, as suggested by Bretherton et al., a produced crude has an initial pH of 5.8 that is reduced upon addition of the carboxylic acid thereto, and, as such, one of ordinary skill in the art would recognize the optimal pH to provide for so as to prevent naphthenate formation therein since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
With regard to the second pH, Bretherton et al. suggests the inhibited fluid, i.e., carboxylic acid containing produced fluid having a pH as suggested above, is produced and .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hexion’s VERSATIC Acid 10 discloses such as also known as neodecanoic acid, which is a saturated carboxylic acid.
US 2019/0330514 discloses a method of inhibiting asphaltene precipitation through the use of an asphaltene dispersing additive in neat form, wherein such an additive is an ester of a monocarboxylic acid such as 2-ethylhexanoic acid and a sugar.
US 2017/0210972 discloses a SAGD or CSS process that injects an ammonium carboxylate that is a reaction product of ammonium and a carboxylate, including 2-ethylhexanoic acid, for the purpose of asphaltene precipitation prevention.
US 2005/0197267 discloses solvents used to remove petroleum residue that include monocarboxylic acids; it is further disclosed wherein bitumen includes three major chemicals, one of which is naphthenes ([0035]).
US 6,849,581 suggests branched chain acid alternatives used in the art to include 2-ethylhexanoic acid and neodecanoic acid.
US 2003/0056431 discloses naphthenic deposit control in gasoline with a reaction product of a monocarboxylic acid, such as 2-ethylhexanoic acid, and an amine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
04/01/21